EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Jackstadt on May 19, 2022.
The application has been amended as follows: 
Claim 10 is amended as follows:
“beyond the sheath” in line 2 is changed to “beyond the insertion sleeve and into the sheath”
Claim 15 is amended as follows:
“a distal portion of the sheath is inserted into a blood vessel” in lines 7-8 is changed to “a distal portion of the sheath is configured to be inserted into a blood vessel”
 “the distal portion of the sheath is inserted into the blood vessel” in lines 13-14 is changed to “the distal portion of the sheath is configured to be inserted into the blood vessel”
 “the insertion sleeve remains entirely outside of the patient” in lines 14-15 is changed to “the insertion sleeve is configured to remain entirely outside of the patient”
“the tapered surface” in lines 16-17 is changed to “the tapered surface of the insertion sleeve”
“wherein engagement of the tapered surface compresses” in line 17 is changed to “wherein the engagement with the tapered surface of the insertion sleeve compresses”
Reasons for Allowance
Claims 1-6, 9-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Velarde (US 20110106012), Khosravi et al., (US 20050245876; hereinafter Khosravi), and Fisher et al., (US 20100234807; hereinafter Fisher) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed December 15, 2021, it is Examiner’s position that Velarde, Khosravi, and Fisher fail to disclose, teach, or suggest the claimed invention. Specifically, Velarde discloses (Figure 64-69) a method of inserting a catheter into vasculature of a patient, the method comprising: positioning a distal portion of a sheath (100) in a blood vessel of the patient such that a proximal portion of the sheath remains outside the patient; moving an insertion sleeve (500) proximally over an expandable tip (550) supported by a catheter shaft, the proximal movement of the insertion sleeve (500) compressing at least one portion of the expandable tip (550) from an expanded state to a compressed state along a surface of the insertion sleeve (500); inserting the insertion sleeve (500) into the sheath (100); mating the insertion sleeve (500) with the sheath (100); and advancing the expandable tip (550) distally beyond the insertion sleeve (500) and into the sheath (100); and retracting the insertion sleeve (500) from the sleeve (100), ([0121]-[0130], emphasis on [0129]-[0130]). Velarde fails to disclose that the insertion sleeve has a tapered surface, wherein an angle between the tapered surface and a center axis of the insertion sleeve is greater than about 4 degrees and less than about 45 degrees. However, Khosravi teaches (Figures 1-1A) a catheter insertion system in which the proximal end (58) of the insertion sleeve (50) has a tapered surface connection, wherein an angle between the tapered surface and a center axis of the insertion sleeve is greater than about 4 degrees and less than about 45 degrees ([0033]).
The Velarde/Khosravi combination fails to teach that the proximal portion of the sheath comprises a valve, the insertion sleeve is mated with the sheath at the valve, and the valve is in fluid communication with a lumen of the sheath. In the same field of endeavor, Fisher teaches (Figures 4-6) a sheath (100) comprising a valve (150) at the proximal end of the sheath. The valve (150) is in fluid communication with a lumen of the sheath (100), ([0029]-[0033]). However, Velarde, Khosravi, and Fisher fail to teach, individually or in combination, that the insertion sleeve remains entirely outside of the patient and a distal portion of the insertion sleeve is positioned within the lumen of the sheath distal of the valve. Since this is required by newly amended claims 1 and 15, independent claims 1 and 15 are allowed. Claims 2-6, 9-14, 16-18 and 20 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794